ON SUGGESTION OF ERROR.
In Summerford v. Illinois Central R. Co. (Miss.), 196 So. 264, the facts were that the injured party was acquainted with the crossing, having passed it many times before; it was night and was raining; he was driving *Page 194 
twenty or twenty-five miles an hour, and he testified, which testimony was taken as true in disposing of the case, that "the fog and the contour of the highway obscured his vision so that he could not see the box car on the track until he was within twenty feet of it."
No stronger appeal is presented by the case at bar than in that case. Appellees urge that we should overrule the Summerford case and all those which it followed, from the Holifield case (Gulf, M.  N.R. Co. v. Holifield), 152 Miss. 674, 120 So. 750, on down. Those cases are sustained by the weight of authority in other states upon the same point, whence we are constrained to decline the stated suggestion; and in so doing we have not at all overlooked any of the other contentions made by appellees.
In next to the last paragraph of our former opinion we referred to Sec. 5575, Code of 1930. This reference should have been to the sections amendatory thereof, to-wit, subsections (a) and (b), Sec. 104, and subsection (a), Sec. 105, Chap. 200, Laws 1938.
Suggestion of error overruled.